                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                              ORLANDO DIVISION

CHARLES DOWDELL,

       Plaintiff,

v.                                                      Case No: 6:19-cv-2356-Orl-22GJK

EXPERIAN INFORMATION
SOLUTIONS, INC., TRANSUNION LLC,
CREDIT ONE BANK, N.A., AND LVNV
FUNDING LLC,

       Defendants.



                                         ORDER

       Plaintiff alleges that Defendant Credit One Bank, N.A., has its principal place of

business in Nevada and conducts business in Florida (Doc. 1, ¶ 22). Plaintiff has filed

an affidavit of service of this lawsuit on Credit One (Doc. 19). The affidavit states that

the process server was to serve “Credit One Bank, N.A.” (Id., at 2). On January 2, 2020,

the process server served the summons and complaint on “Inita Bundage, Authorized”

(Id.) On January 29, 2020, Plaintiff moved for entry of a clerk’s default against Credit

One based upon its failure to answer or otherwise defend (Doc. 21).

       Service of process on a corporation in a judicial district of the United States may

be accomplished in one of two ways:

               (A) in the manner prescribed by Rule 4(e)(1) for serving an
               individual; or

               (B) by delivering a copy of the summons and of the
               complaint to an officer, a managing or general agent, or any
               other agent authorized by appointment or by law to receive
               service of process ....
FED. R. CIV. P. 4(h)(1). Rule 4(e)(1) provides that an individual may be served within a

judicial district of the United States by “following state law for serving a summons in an

action brought in courts of general jurisdiction in the state where the district court is

located or where service is made ….” Under Florida law, serving process on a

corporation is governed by § 48.081, Florida Statutes:

           (1) Process against any private corporation . . . may be served:

             a. On the president or vice president, or other head of the
           corporation;

             b. In the absence of any person described in [a.], on the
           cashier, treasurer, secretary, or general manager;

              c. In the absence of any person described in [a. or b.], on any
           director; or

              d. In the absence of any person described in [a., b., or c.], on
           any officer or business agent residing in the state.
                                              ...
           (3)(a) As an alternative to all of the foregoing, process may be
           served on the agent designated by the corporation under s.
           48.091. However, if service cannot be made on a registered agent
           because of failure to comply with s. 48.091, service of process
           shall be permitted on any employee of the corporation’s principal
           place of business or any employee of the registered agent.

In order to be effective, the process server’s affidavit must attest to the unavailability of

the higher-level representatives. Id. In the alternative, a private corporation may be

served by serving the registered agent. Id.

       Under Nevada law, corporations are required to designate and continuously

maintain a registered agent in Nevada upon whom process may be served. NEV. REV.

STAT. § 14.020(1) (2015). If a corporation fails to designate a registered agent, then

service of process may be served on the secretary of state. NEV. REV. STAT. § 14.030(1)

(2008).


                                              -2-
       Here, the affidavit of service does not state who Inita Bundage is in relation to

Credit One (Doc. 19, at 2). Nor does the affidavit show that Bundage was an

appropriate person to serve under Florida law, Nevada law, or Rule 4. Other than filing

the affidavit of service, Plaintiff has not presented any evidence to indicate that service

was proper. Accordingly, Plaintiff has fourteen days from the date of this order to

address the issues raised herein. Failure to respond to the order will result in denial of

the motion for entry of a clerk’s default against Credit One.

       DONE and ORDERED in Orlando, Florida, on January 30, 2020.




Copies furnished to Counsel of Record




                                            -3-
